DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 13 May 2022.
Claims 1, 9-10, and 19-20 have been amended.
Claims 1-20 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 

Reasons for Allowance
Currently claims 1-20 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
Applicants arguments with respect to the §112 rejection have been fully considered, and in light of the amendments, are persuasive, thus the rejection has been withdrawn. 
In light of Applicants’ amendments, remarks and the newly revised patent subject matter eligibility guidance, the claims are eligible.  The claims as a whole integrate the recited abstract idea into a practical application (Prong 2).  Specifically, the additional elements recite a specific manner of providing customized location based notifications within a graphical user interface regarding property profiles, which provides a specific improvement over prior systems, resulting in an improved social systems system for home buying. Thus, the claim is eligible because it is not directed to the recited judicial exception.
The closest prior art of record (Minerick (US PG Pub. 2013/0339189) further in view of Dupray (US PG Pub. 2010/0063829) and Lazarre et al. (US PG Pub. 2011/0066561)) where Minerick teaches All or part of the data relating to a particular property or properties may be input for storage through various methods. For example, property data may be keyed into a computing device, or a terminal device that is connected to a database. Property data may also be imported, uploaded, downloaded, or accessed by a computing or terminal device, for example, from sources such as those connected through a network, as well as from memory or storage media. In an embodiment, one or more sellers, including corporate sellers of a particular property may establish an account, or separate accounts for the sale of property. Where a seller or sellers enter property data for multiple properties, data for each property may be maintained in a separate part of a database, so that only information relating to a specific property is displayed and accessed in connection with transactions regarding that particular property. They may do so by inputting particular payment and security-related information, as in common in various types of sales and service registrations. For example, a seller or sellers may be asked to create a profile which includes their name, address, telephone number, username, email address, password, credit card, bank account or other payment data, and other items that may useful in generating a profile and accounts for services, including for the use of Internet or web-based services, (Minerick ¶51; notifications, ¶52).  Dupray teaches the buyer interaction subsystem (FIGS. 1A and 1B) may request tracking of a portal 20 user (e.g., an agent or other registered portal 20 user) via wireless location technologies for presenting property information to the user as he/she travels. The portal 20 (or systems associated therewith) may receive periodic locations of the user (or as requested by the user), and use such location information for determining nearby properties satisfying one or more of the user's property profiles. If the user is an agent, the user may provide identification information for identifying one or more of the agent's clients and a corresponding property profile for each client for obtaining information on nearby properties. Accordingly, an agent may be travelling about an area viewing properties with a client, or contacting potential property sellers wherein information on nearby properties is provided to the agent while in the area. This may be particularly useful in compiling or enhancing a property profile of a client. For example, the client may upon actually viewing a property and its neighborhood determine that particular features of the property are undesirable, but the neighborhood or a similar neighborhood is acceptable. Accordingly, the client's property profile may be adjusted while in the area, transmitted to the portal 20 with a request for locating the agent and client, and an additional request for any properties within the neighborhood (zip code) or similar nearby neighborhoods (e.g., within 2 miles) that satisfy the new client property profile. By iteratively editing or enhancing the client's property profile, the agent may be able to more effectively identify properties that are likely to be of interest to the client. Moreover, the agent may wish to provide a client with independent wireless access to the portal 20 so that the client can travel through areas of interest and view information on area properties. Thus, the client may request that he/she be wirelessly located periodically (or as requested by the client) for obtaining information on nearby or adjacent properties for sale. Moreover, the portal 20 may be able to suggest "similar" properties (as also described herein) to a nearby property. The processing performed may be described at a high level as follows: [0162] Step A. The agent or client requests, via a wireless communication device, information on nearby properties (e.g., within a predetermined distance, blocks, etc.) of the agent's or client's current location, wherein the properties must satisfy a given property profile. [0163] Step B. The portal 20 receives the request, and requests a wireless location of the agent/client from a network service preferably associated with the wireless network to which the agent/client's wireless communication is registered. [0164] Step C. Assuming the network service is able to locate the agent/client, the portal 20 receives the agent/client's location, and uses this location to look up for sale properties that are nearby the location and that satisfy the property profile. [0165] Step D. Any properties satisfying the location and property profile constraints have their data transmitted back to the agent/client's wireless communication device, (Dupray ¶161-¶165; real estate advertising aspects based upon user location or anticipated location, ¶175-¶181).  Lazarre teaches a demand score for a particular parcel of real estate can be generated as per these teachings. This might comprise increasing the demand score when a particular event occurs, such as when a website visitor remains online interacting with the information for the given property for more than a given amount of time (such as more than ninety seconds), or when a website visitor views at least a particular number of photos of the property. (By one approach, for example, a sufficient quantity and/or quality of on-line interaction can be considered a "showing" of the property.), (Lazarre ¶64; ask user to rate property, used in weighted score, ¶79; gathering of information can essentially occur in real time, ¶59).  
The instant claims 1, 10, and 20 recite, in part, a combination of elements: 
“A system for providing a property profile for a physical property, the system comprising: a social home buying system processor; memory storing instructions, that when executed by the social home buying system processor, cause the system to: 
create a property profile comprising (i) property data corresponding to the physical property and received from a third-party data source and (ii) property location data corresponding to a physical location of the physical property;
automatically link the property profile to a first social networking account on a social networking site; 
aggregate social data of the first social networking account, the social data comprising user input corresponding to the property profile and received from at least some of a plurality of second social networking accounts of the social networking site, each of the plurality of second social networking accounts being different from the first social networking account; 
automatically update the property profile to include the aggregated social data; 
receive user location data from a mobile device, the mobile device being associated with a user of at least one of the plurality of second social networking accounts; 
determine a proximity between the mobile device and the physical property based on a comparison of the user location data of the mobile device to the property location data; 
generate a customized location-based notification, via the social home buying system processor and within a graphical user interface (GUI), based on the proximity between the mobile device and the physical property, the customized location-based notification comprising an indication that the user previously contributed at least a portion of the social data corresponding to the property profile; and
prior to the mobile device arriving at the physical property, transmit the customized location-based notification to the mobile device: and 
a property profile database configured to store the updated property profile for use by internal applications of at least one third-party system and provide the at least one third-party system direct access to the updated property profile”
It is clear from the disclosures Minerick, Dupray, and Lazarre that the prior art does not consider the possibility of the combination of elements above, specifically the ability to provide a customized location based notifications within a graphical user interface regarding property profiles from aggregated social data, as commonly included in each independent claims 1, 10, and 20.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Minerick, Dupray, and Lazarre references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629